Citation Nr: 0025000	
Decision Date: 09/20/00    Archive Date: 09/27/00

DOCKET NO.  95-22 483	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUE

Entitlement to an increased evaluation for post-traumatic 
stress disorder (PTSD), currently evaluated at 30 percent 
disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Kelli A. Kordich, Associate Counsel


INTRODUCTION

The veteran had active duty service from June 1968 to May 
1970. 

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a March 1995 rating decision by the 
St. Louis, Missouri, Regional Office (RO) of the Department 
of Veterans Affairs (VA).  A notice of disagreement was 
received in March 1995, a statement of the case was issued in 
March 1995, and a substantive appeal was received in July 
1995.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained.

2.  The veteran's service-connected PTSD is manifested by no 
more than more than definite social and industrial 
impairment, and no more than occupational and social 
impairment with occasional decrease in work efficiency and 
intermittent periods of inability to perform tasks.


CONCLUSION OF LAW

The criteria for entitlement to a disability evaluation in 
excess of 30 percent for the veteran's service-connected PTSD 
have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 1991); 38 
C.F.R. Part 4, including §§ 4.7, 4.132, Diagnostic Code 9411 
(1995); 38 C.F.R. § 4.130, Diagnostic Code 9411 (effective 
from November 7, 1996).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran claims that he has suffered an increase in the 
severity of this service-connected disability.  When a 
veteran is seeking an increased rating, such an assertion of 
an increase in severity is sufficient to render the increased 
rating claim well-grounded.  38 U.S.C.A. § 5107(a); Proscelle 
v. Derwinski, 2 Vet. App. 629, 632 (1992).  With a well-
grounded claim arises a statutory duty to assist the veteran 
with the development of evidence in connection with his 
claim.  38 U.S.C.A. § 5107(a).  After noted that the claims 
file includes VA outpatient records and examinations 
(including an examination as recent as March 2000), the Board 
finds that the record as it stands is adequate to allow for 
equitable review of the veteran's increased rating claim and 
that no further action is necessary to meet the duty to 
assist the veteran. 

Disability evaluations are determined by the application of 
the Schedule For Rating Disabilities, which assigns ratings 
based on the average impairment of earning capacity resulting 
from a service-connected disability.  38 U.S.C.A. § 1155; 38 
C.F.R. Part 4.  Where there is a question as to which of two 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  Otherwise, the lower 
rating will be assigned.  38 C.F.R. § 4.7.  

In order to evaluate the level of disability and any changes 
in condition, it is necessary to consider the complete 
medical history of the veteran's condition.  Schafrath v. 
Derwinski, 1 Vet. App. 589, 594 (1991).  However, where an 
increase in the level of a service-connected disability is at 
issue, the primary concern is the present level of 
disability.  Francisco v. Brown, 7 Vet. App. 55 (1994).

Service connection for PTSD was established by rating 
decision dated September 1989 based on combat related 
experiences during the Vietnam War.  The veteran was assigned 
a 10 percent evaluation.  By a rating decision dated March 
1995 the veteran's evaluation was increased to 30 percent, 
and the present appeal ensued.

During the course of the appeal, substantive changes were 
made to the schedular criteria for evaluating psychiatric 
disorders, effective November 7, 1996.  See 38 C.F.R. §§ 
4.125-4.132 (1996); see also 61 Fed. Reg. 52695-52702 (1996).  
Where the law or regulations governing a claim change while 
the claim is pending, the version most favorable to the 
claimant will apply, absent congressional intent to the 
contrary.  See Karnas v. Derwinski, 1 Vet. App. 308, 312-313 
(1991).  However, these regulations cannot be applied prior 
to their effective date.  VAOPGCPREC 3-00.

Prior to November 7, 1996, (the old criteria), psychiatric 
disabilities were evaluated under 38 C.F.R. § 4.132, 
Diagnostic Code 9411.  

Under that criteria a 30 percent rating for PTSD is warranted 
when there is definite impairment in the ability to establish 
or maintain effective and wholesome relationships with 
people.  The psychoneurotic symptoms result in such reduction 
in initiative, flexibility, efficiency and reliability levels 
as to produce definite industrial impairment.  In a precedent 
opinion, VA's General Counsel concluded that "definite" is to 
be construed as "distinct, unambiguous, and moderately large 
in degree."  It represents a degree of social and industrial 
inadaptability that is "more than moderate but less than 
rather large."  VAOPGCPREC 9-93.  The Board is bound by this 
interpretation of the term "definite."  38 U.S.C.A. 
§ 7104(c).  The next higher rating of 50 percent under the 
old criteria is warranted when the ability to establish or 
maintain effective or favorable relationships with people is 
considerably impaired.  By reason of psychoneurotic symptoms, 
the reliability, flexibility and efficiency levels are so 
reduced as to result in considerable industrial impairment.  

Under the revised criteria effective November 7, 1996, (the 
new criteria), there is a general rating formula for mental 
disorders, which provides that:

A 30 percent rating requires occupational and social 
impairment, with occasional decrease in work efficiency and 
intermittent periods of inability to perform occupational 
tasks (although generally functioning satisfactorily, with 
routine behavior, self-care, and conversation normal), due to 
such symptoms as:  depressed mood, anxiety, suspiciousness, 
panic attacks (weekly or less often), chronic sleep 
impairment, mild memory loss (such as forgetting names, 
directions, recent events).  A 50 percent rating is for 
application for occupational and social impairment with 
reduced reliability and productivity due to such symptoms as:  
flattened affect; circumstantial, circumlocutory, or 
stereotyped speech; panic attacks more than once a week; 
difficulty in understanding complex commands; impairment of 
short- and long-term memory (for example, retention of only 
highly learned material, forgetting to complete tasks); 
impaired judgment; impaired abstract thinking; disturbances 
of motivation and mood; difficulty in establishing and 
maintaining effective work and social relationships.

VA outpatient psychiatric treatment records dated November 
1994 to July 1995 show the veteran's complaints of poor sleep 
due to chest congestion, depression, and discouragement.  The 
veteran claimed that he was denied jobs due to his physical 
problems.  The examiner noted that he was still considered 
capable of functioning under stress and interpersonal 
relations.  It was noted that he worked hard to obtain 
vocational training and had consistently sought employment.  
It was also noted that recent physical deterioration and 
consequent lack of employment had been quite discouraging, 
and had exacerbated depression and PTSD.  He denied 
hallucinations and was not delusional.  Speech was goal 
oriented, but tended to be hypertalkative.  Special testing 
resulted in findings of:  dysthymia; anxiety; major 
depression; involving depressed mood; feelings of 
worthlessness and failure; feelings of irritability and great 
tension as well as periodic loss of temper control.  Ongoing 
weakness and fatigue, inability to obtain restful sleep, and 
extreme discomfort with and withdrawal and isolation from 
others continued to be indicated by testing.  In addition, 
several testing features included predominant avoidant and 
elevated passive aggressive personality subscales along with 
anxiety and dysthymia clinical subscale elevations were 
consistent with patterns associated with the PTSD diagnosis.  
The diagnoses in April 1994 were major depression disorder, 
recurrent, moderate; dysthymic disorder; PTSD, chronic, with 
delayed onset.  It was again noted that his health 
deterioration had a substantial psychological impact and 
would not easily be resolved as the physical disease was 
chronic and substantial.  In September 1994 the veteran 
reported escalation of his PTSD symptoms including 
nightmares, flashbacks, and hyperstartle response.  In 
January 1995 the veteran reported continued depressed mood, 
irregular sleep pattern with minimal rest, and distressing 
episodes of memory lapse and difficulty maintaining 
concentration/attention.  The veteran's mood was judged to be 
moderately depressed and mood was rather flat.  The veteran 
was also having recurrent distressing dreams, flashbacks 
elicited by normally benign environmental stimuli, increased 
irritability, difficulty concentrating, and hypervigilance.  
The veteran's depression was described as mild to moderate.

At an August 1995 VA examination, the veteran reported some 
periods of depression, irritability, feelings of fatigue and 
anhedonia.  He denied nightmares, but admitted to flashbacks 
which were declining.  He occasionally had dreams of Vietnam.  
He feared difficulty in maintaining relationships with others 
except with fellow veterans where he felt more comfortable 
with them.  He occasionally had feelings of worthlessness, 
anxiety, tension, irritability, as well as feelings of 
isolation.  The veteran also disliked crowded areas and loud 
noises reminded him of Vietnam.  He had maintained some 
periods of hyperexcitability and startle response.  He denied 
any psychogenic amnesia, hallucinations, or delusions, but 
did admit to some feelings of paranoia towards others 
especially authority figures.  He denied any ideas of 
reference, persecution, suicidal thoughts or homicidal 
ideations.  The examination showed eye contact was fair, 
speech was goal directed, coherent and relevant, although he 
had difficulty trying to remember parts of the Vietnam 
experiences he had, but later was more spontaneous.  His 
affect had not made any change and mood was mostly congruent.  
He denied hallucinations, delusions, ideas of reference or 
persecution.  His memory appeared fair and psychomotor 
activity was normal.  The diagnosis was PTSD with depressive 
features, mild to moderate.

A VA staff psychologist in a letter dated August 1995 to the 
veteran's attorney who represented him before the Social 
Security Administration (SSA) indicated that his PTSD and 
respiratory problems impaired his capacity to obtain and 
maintain competitive employment even in unskilled areas.  The 
SSA in a decision in September 1995 found the veteran 
disabled from December 1992 due to his chronic obstructive 
pulmonary disease (COPD) and PTSD symptomatology.

Reports from the Vietnam survivor group meetings dated 
January 1998 to April 1998 indicated that the veteran was a 
bit disappointed that his most recent relationship failed to 
develop.  However, he had not given up seeking a mate.  The 
veteran had difficulty sleeping and was easily tired with 
minimal exertion.  The veteran's mood was judged to be 
moderately depressed.  The veteran also reported hurting his 
back which also contributed to his depression.

At an October 1997 VA examination, the veteran reported 
continuing to have interpersonal relationship problems and 
could not become close to people and became easily afraid.  
He described having difficulty with hyper alertness and 
anxiety and would sit with his back to the door.  Noises 
continued to startle him and he would feel the need to attack 
but could not control any aggressive impulses.  The examiner 
indicated that it was difficult getting a clear history on 
exactly what symptoms he was currently having.  The 
examiner's impressions were that the veteran did appear to 
have a clear history of PTSD, but was not experiencing any 
nightmares or flashbacks and did endorse symptoms of hyper 
alertness and emotional distancing from others.  He also 
appeared to have had an episode of major depression which at 
the time of the examination appeared to be in remission.  The 
examiner indicated that the notes in the veteran's outpatient 
file dated May 1997 and July 1997 described his symptoms of 
PTSD as well as depression as being under good control since 
that time, and failed to describe any further worsening of 
symptoms.  Over the past year the veteran did describe some 
difficulty with anxiety and occasional intrusive thoughts 
regarding his combat experience.  The veteran was not able to 
give any clear symptoms that would account for inability to 
engage in gainful employment other than his difficulty with 
some feelings of anxiety and hyperviligilance.  He explained 
to the examiner that he had been seeing a VA psychologist 
since 1991, but had not seen him for the last six months 
according to the record.  When asked about additional current 
symptoms that were disabling for him, he told the examiner 
there were more but he could not remember.  The examiner 
suspected that the veteran would endorse whatever symptoms 
the examiner would bring up, but the veteran would not bring 
them up spontaneously.  The examiner noted that it called 
into question for himself the actual severity of symptoms 
that the veteran was experiencing.  The veteran was at least 
experiencing some mild social impairment.  The Axis I 
diagnosis was PTSD, major depression in remission.  Axis III 
diagnosis was emphysema, asthma.  The Global Assessment of 
Functioning (GAF) score was assessed as 75.  

At a March 2000 VA examination, the examiner noted that the 
veteran had been diagnosed a year prior with carcinoma of the 
lung which was bronchus tumor in his right lung and 
complained it was affecting his left lung, and was undergoing 
treatment.  The veteran reported not being able to sleep 
soundly and there were periods of recurrent nightmares or 
dreams of Vietnam.  Besides his shortness of breath, he still 
woke up at night with occasional cold sweats.  The veteran 
continued to feel uncomfortable with crowded areas and could 
easily feel being closed in.  Loud noises continued to bother 
him as he was easily startled.  He became easily 
hyperexcitable, especially when people touched him from 
behind.  He denied any feelings of foreshortened future.  He 
avoided any thought or feelings associated with his trauma, 
or any distressing recollections of events.  He denied any 
hallucinations, delusions, ideas of reference, or 
persecutions.  The examiner noted that the veteran appeared 
to be pleasant in mood, but indicated you could see an inner 
feeling of depression and anxiety, which was more secondary 
to his medical problems and concern.  His speech was goal 
directed.  He had little hesitations as he talked about some 
of the experiences that he had in the war, claiming that he 
was not proud of telling about his experiences.  His memory 
appeared fair, psychomotor activity was normal.  There was no 
evidence of psychosis at the time.  Intelligence appeared 
normal.  Axis I diagnosis was PTSD with a depressive 
features; Axis II diagnosis was personality disorder; Axis 
III diagnosis was carcinoma of the lungs; Axis IV 
psychosocial stressors: lung problems as well as some 
stresses of his war experiences in Vietnam.  GAF score was 
assessed as 40-50 for the previous year.

The Board believes that the old rating criteria may be viewed 
as more favorable to the veteran in that such criteria are 
arguably broader and more subjective.  However, a review of 
the evidence under either the old or new criteria does not 
show that the veteran's PTSD "more nearly approximates" the 
criteria required for a 50 percent evaluation.  See 38 C.F.R. 
§ 4.7.  The veteran's social and occupational impairment has 
consistently been described as essentially moderate, and the 
current 30 percent rating under the old criteria contemplates 
impairment which is more than moderate and less than rather 
large.  Further, looking to the new criteria, while there are 
some occasional findings of flattened affect, some memory 
problems, and some relationship problems, there is no 
evidence of circumstantial, circumlocutory, or stereotyped 
speech; panic attacks more than once a week; difficulty in 
understanding complex commands; impaired judgment; or 
impaired abstract thinking.  

The Board notes that the VA examination in October 1997 
assessed a GAF score of 75; however, the March 2000 VA 
examination assessed a GAF of 40-50.  GAF is a scale 
reflecting the "psychological, social, and occupational 
functioning on a hypothetical continuum of mental health-
illness."  See American Psychiatric Association's Diagnostic 
and Statistical Manual for Mental Disorders (4th ed. 1994) 
(DSM-IV) adopted by the VA at 38 C.F.R. §§ 4.125, 4.130.  A 
GAF of 40 indicates "some impairment in reality testing or 
communications (e.g., speech is at times illogical, obscure, 
or irrelevant) OR major impairment in several areas, such as 
work or school, family relations, judgment, thinking, or 
mood..."  A GAF of 41 to 50 indicates "serious symptoms...OR any 
serious impairment in social, occupational, or school 
functioning..."  A GAF of 71 to 80 indicates "if symptoms are 
present, they are transient and expectable reactions to 
psychosocial stressors...; no more than slight impairment in 
social, occupational, or school functioning..."  While the 
veteran's recent GAF scores indicate serious social and 
industrial impairment, it is reflective of the veteran's 
total psychiatric picture.  In the March 2000 VA examination 
the examiner opined that although the veteran appeared to be 
pleasant in mood, you could see an inner feeling of 
depression and anxiety, which was more secondary to his 
medical problems and concern.  While the record in this case 
clearly confirms occupational and social impairment with 
occasional decrease in work efficiency and intermittent 
periods of inability to perform occupational tasks, it does 
not that the PTSD results in occupational and social 
impairment with reduced reliability and productivity so as to 
warrant a 50 percent evaluation.  Accordingly, the veteran's 
claim of entitlement to an evaluation in excess of 30 percent 
for PTSD is denied.  

In reaching this determination, the Board in no manner doubts 
the seriousness of the veteran's PTSD.  However, evaluations 
are to be based on regulatory criteria.  The preponderance of 
the evidence in this case is against a finding that the 
criteria for a rating in excess of the current 30 percent is 
warranted for the PTSD under either the old or new criteria.  
It follows that the provisions of 38 U.S.C.A. § 5107(b) do 
not otherwise permit a favorable determination. 

Further, there is no indication that an extraschedular 
evaluation is merited in this matter.  The potential 
application of various provisions of Title 38 of the Code of 
Federal Regulations have also been considered but the record 
does not present such "an exceptional or unusual disability 
picture as to render impractical the application of the 
regular rating schedule standards."  38 C.F.R. § 3.321(b)(1).  
The Board finds the criteria for submission for assignment of 
an extraschedular rating pursuant to 38 C.F.R. § 3.321(b)(1) 
have not been met.  See Bagwell v. Brown, 9 Vet. App. 337 
(1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).


ORDER

The appeal is denied.



		
	ALAN S. PEEVY
	Member, Board of Veterans' Appeals

 

